FILE COPY




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 1, 2022

                                   No. 04-21-00311-CV

IN THE INTEREST OF T.A.G., J.I.R.G., C.M.R.A., AND G.A. JR., MINOR CHILDREN

                From the 408th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2020-PA-01608
                   Honorable Charles E. Montemayor, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Patricia O. Alvarez, Justice
             Liza A. Rodriguez, Justice

     The Panel has considered the appellant’s motion for rehearing, and the motion is
DENIED.


                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of March, 2022.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court